Filed 10/27/15 P. v. Ae CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B262263

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. PA082211)
         v.

TONY AE,

         Defendant and Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County,
Hayden Zacky, Judge. Affirmed.
         Russell S. Babcock, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                       __________________________
       Tony Ae was charged in a felony complaint with carrying a dirk or dagger in
violation of Penal Code section 21310. Ae filed a motion to suppress evidence (Pen.
Code, § 1538.5), which was heard in conjunction with his preliminary hearing.
       At the preliminary hearing, Los Angeles Police Officer Krikor Torossian testified
he and his partner officer were on routine patrol on the night of October 13, 2014, when
they saw Ae walking around the parking lot of a motel. Torossian pulled into the parking
lot and inquired if Ae was staying at the motel. Ae replied, “Yes,” adding that he was on
probation, which the officers then confirmed using their patrol car computer. Prior to
conducting a pat search, Torossian asked if Ae had anything illegal on his person. Ae
replied, “No, go ahead and search me.” During the search, Torossian felt a hard object in
Ae’s pocket, which Ae identified as a knife. Torossian removed a black switch blade
knife from Ae’s pocket.
       At the conclusion of the hearing, defense counsel moved to suppress the knife on
the grounds that Ae was unlawfully detained and subjected to a nonconsensual search.
Following argument by counsel, the trial court denied the motion. The court then heard
and denied defense counsel’s motion to dismiss the felony complaint and to reduce the
offense to a misdemeanor. Ae was held to answer on the charge.
       Ae entered into a negotiated plea of no contest to possession of a dirk or dagger as
charged in the information. The trial court suspended imposition of sentence and placed
Ae on three years of formal probation on condition he serve 180 days in county jail. The
trial court imposed statutory fines, fees and assessments and awarded Ae 64 days of
presentence custody credit.
       At the time he entered his plea, Ae was advised of his constitutional rights and the
nature and consequences of the plea, which Ae stated he understood. Defense counsel
joined in the waivers of Ae’s constitutional rights and stipulated to a factual basis for the
plea. The trial court found a factual basis for the plea and expressly found Ae’s waivers
and plea were voluntary, knowing and intelligent.
       Ae filed a timely notice of appeal, challenging the denial of his motion to suppress
evidence.

                                              2
      We appointed counsel to represent Ae on appeal. After an examination of the
record, counsel filed an opening brief in which no issues were raised. On June 12, 2015,
we advised Ae he had 30 days in which to personally submit any contentions or issues he
wished us to consider. We have received no response.
      We have examined the record and are satisfied Ae’s appellate attorney has fully
complied with the responsibilities of counsel and no arguable issue exists. (Smith v.
Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756]; People v. Kelly
(2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436, 441.)

                                     DISPOSITION
      The judgment is affirmed.




                                                ZELON, Acting P. J.


We concur:




      SEGAL, J.




      BECKLOFF, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            3